Citation Nr: 1423573	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-03 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 201 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in  Huntington, West Virginia.  

The Veteran testified before a hearing officer at his local RO in April 2013.  The Veteran testified before the undersigned Veterans Law Judge at a November 2013 Travel Board hearing.  

The issue of entitlement to service connection for an acquired psychiatric disorder and the reopened issue of entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2003 RO decision denied service connection for PTSD, no appeal was filed and now new and material evidence was submitted within the appeal period.  

2.  The evidence added to the record subsequent to the July 2003 rating decision is new and relates to an unestablished fact necessary to substantiate the claim or raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The July 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.   In this decision the Board is granting reopening and remanding the claim so no discussion of VA's duties to notify or assist is necessary.

Legal criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD

In July 2003, the RO denied service connection for PTSD.  The RO denied the claim based on a determination that there was no confirmed diagnosis of PTSD of record.  The Veteran was informed of this decision via correspondence dated the same month.  He did not appeal the determination and no new and material evidence was submitted within the appeal period and it is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); see also 38 C.F.R. § 3.156(b) (2013).

In April 2010, the Veteran submitted another claim of entitlement to service connection for PTSD.  

The evidence of record at the time of the July 2003 rating decision which denied service connection for PTSD consists of service treatment records and VA clinical records.  The service treatment records were silent as to the presence of mental disorders and the VA clinical records included a notation that PTSD screening was negative.   

The evidence added to the record subsequent to the July 2003 rating decision which denied service connection for PTSD consists of the report of a VA examination  and addendum, a report of a January 2011 mental status examination conducted by a private psychologist and VA clinical records.  The Board finds that some of this evidence satisfies the definition of new and material evidence.  

The report of the January 2011 mental status examination indicates that the psychologist reviewed the Veteran's medical records and conducted an examination. The psychologist diagnosed chronic PTSD and also recurrent severe major depressive disorder with psychotic features.  The psychologist linked the disorders to the Veteran's active duty service.  

The VA medical records includes citations to diagnoses of PTSD.  The report of the VA examination resulted in a determination that the Veteran did not have PTSD and that his depressive disorder was not linked to active duty.  

The Board finds that the report of the private mental status examination which was conducted in January 2011 as well as the VA clinical records include diagnoses of PTSD.  The reason why the claim was denied in July 2003 was that there was no diagnosis of PTSD.  This evidence establishes a previously unestablished fact, that there are no diagnoses of PTSD.  The evidence is new and material.  Prior to de novo adjudication of the claim, additional evidentiary development is required which is set out in the Remand portion of the decision below.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD has been reopened.  The appeal is granted to that extent only.  


REMAND

In April 2010, the Veteran submitted a claim of entitlement to service connection for PTSD.  Subsequent developments have indicated that the Veteran is claiming entitlement to service connection for an acquired psychiatric disorder to include PTSD.  The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is a separate and distinct claim and, as such, is enumerated separately on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In a January 2011 statement from the private psychologist, it was written that the Veteran was applying for Social Security disability compensation.  VA has a duty to obtain Social Security Administration (SSA) records where it has notice of an application for Social Security disability benefits.  Cohen v. Brown, 10 Vet. App. 128, 151 (1997) (noting that "VA has a duty to assist in gathering social security records when put on notice that the veteran is receiving social security benefits.")  As there is a reasonable possibility that the SSA records would be relevant to the Veteran's claims, the RO should contact SSA and obtain and associate with the claims file copies of the Veteran's SSA records.  38 U.S.C.A. §5103A (West 2002 & Supp. 2013); 38 C.F.R. §3.159(c)(2) . 

In support of the Veteran's claims, VA arranged to have the Veteran undergo an examination to determine the nature and etiology of any mental disorder found on examination.  In August 2010, the examiner diagnosed depressive disorder not otherwise specified and opined that the Veteran did not have PTSD.  With regard to the etiology of the depressive disorder, the examiner wrote that it appeared less likely than not that the Veteran's depressive disorder was caused by or related to his military service.  Significantly, the examiner did not support his etiology opinion for the depression with any sort of rationale.  An opinion that contains only data and conclusions is afforded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  An addendum to the VA examination report is required to obtain the necessary rationale supporting the opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e)

2.  Once the aforementioned development has been completed, forward the Veteran's entire claims file to the VA examiner who conducted the August 2010 VA PTSD examination and request that he review all the evidence in the claims file to include the Social Security documents (if any).  Request that the examiner provide an addendum to his opinion as to whether the new evidence was productive of any change in the prior diagnosis regarding the presence of PTSD.  If PTSD is diagnosed, the examiner is asked to identify the specific stressor or stressors that caused PTSD.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD, if any, is related to active military service.

If a psychiatric disability other than PTSD is present, the examiner is requested to offer an opinion for each diagnosis, whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability present is related to active military service.

If the examiner who conducted the August 2010 VA examination is not available, make arrangements to have the Veteran examined by a suitably qualified health care professional who should be tasked with providing answers to the questions set out above.  

A complete rationale must be provided for any opinion offered.
3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case, and provide the Veteran sufficient time in which to respond. Then, return the appeal to the Board.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


